BOYER, Judge.
Appellant, plaintiff below, filed an action for slander against appellee, defendant below, and Southeastern Telephone Company. A summary judgment was entered in favor of Southeastern Telephone Company. At the trial the court denied the defendant’s motion for a directed verdict and submitted the case to the jury who returned a verdict in the sum of $30,000 in favor of the plaintiff. The defendant filed a timely motion seeking that the judgment entered pursuant to the jury verdict be set aside and that judgment be entered in favor of the defendant in accordance with its motion for directed verdict or, in the alternative, for a new trial. The trial court ordered a remit-titur in the sum of $20,000 or, in the alternative, a new trial. The plaintiff refused the remittitur and now appeals the order granting the new trial. The defendant has cross-assigned as error the denial of its motion for a directed verdict and its post-trial motion for a judgment in accordance with its motion for directed verdict.
Our examination of the record reveals that there was sufficient evidence to require consideration of the case by the jury, therefore the trial judge was eminently correct in denying, defendant’s motion for directed verdict and its post-trial motion for a judgment in accordance therewith.
However, the record also reveals that the issue of damages was properly submitted to the jury under proper instructions and that the trial court erred in ordering a remittitur. Further, the record fails to reveal any basis for the trial judge’s order granting a new trial. (See Wolkowsky v. Garfunkel, 1913, 65 Fla. 10, 60 So. 791 and Black v. Heininger, Fla.App.2nd 1964, 163 So.2d 3)
Affirmed in part and reversed in part and remanded with instructions to reinstate the judgment in favor of the plaintiff appellant against the defendant appellee in accordance with the verdict of the jury.
RAWLS, C. J., concurs.
McCORD, J., dissents, without opinion.